Citation Nr: 1611275	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  14-22 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected right eye corneal basement membrane dystrophy.


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to May 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that rating decision, the RO granted service connection for right eye corneal basement membrane dystrophy and assigned an initial noncompensable evaluation, effective from July 23, 2012.

This appeal was processed using the Veterans Benefits Appeals Management System (VBMS) and the Virtual VA electronic claims.  The Virtual VA claims file contains documents that are duplicative of those in VBMS or irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's visual acuity is 20/20, bilaterally, and the evidence of record does not demonstrate that he suffers from incapacitating episodes as a result of right eye corneal basement membrane dystrophy. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for right eye corneal basement membrane dystrophy have not been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.75, 4.76, 4.79, Diagnostic Codes 6009, 6066 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  These notice requirements apply to all five elements of a claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for residuals of right eye corneal basement membrane dystrophy.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for right eye corneal basement membrane dystrophy.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  In this case, the Veteran was afforded a VA examination in September 2012 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination in this case is adequate, as it was predicated on a review of the Veteran's medical history as well as on an examination, and taken together, fully addresses the rating criteria that are relevant to rating the disability in this case.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right eye disability since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.   Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

The Board must also assess the competence and credibility of lay statements and testimony.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles sound in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who as knowledge of the facts or circumstances and conveys matters that can be observed by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1984).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he has incapacitating episodes due to his right eye disability which warrant a higher evaluation.  

The Veteran is currently assigned an initial noncompensable evaluation for right eye corneal basement membrane dystrophy under 38 C.F.R. § 4.79 Diagnostic Code 6009-6066.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  Unhealed eye injury (Diagnostic Code 6009) is among the eye disabilities rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  38 C.F.R. § 4.79, Diagnostic Code 6009. 

Under the General Rating Formula, an evaluation of 10 percent is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent evaluation is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  Finally, a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.79, Diagnostic Code 6009.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79.


For impairment of central visual acuity, Diagnostic Codes 6061-6066, a non-compensable evaluation is warranted where vision is 20/40 in both eyes.  A 10 percent evaluation is warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye.  A 10 percent evaluation is also warranted where vision is 20/50 in both eyes.  The evaluations continue to increase for additional impairment of central visual acuity, which is to be measured based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.76, and 4.79, Table V (2015).  

The September 2012 VA examination shows a diagnosis of corneal basement membrane dystrophy.  The Veteran reported recurrent episodes of corneal erosion in his right eye secondary to membrane dystrophy.  The episodes occur every two to three months and last one week.   During this time, the Veteran reported reduced vision in his right eye and loss of depth perception.  The examiner noted that he is unable to do inspections which is a regular part of his job, but does manage to work on other tasks at work.  The Veteran denied any episodes of recurrent erosion in his left eye.  Upon examination, uncorrected distance visual acuity was measured as 20/70 in the right eye and 20/70 in the left eye.  Uncorrected near visual acuity was 20/40 or better in both eyes.  Corrected distance and corrected near was 20/40 or better in both eyes.  The Veteran does not have visual field defects, diplopia, keratoconus, or pterygium.  The Veteran does not have a corneal irregularity that results in severe irregular astigmatism.  The slit lamp and external eye exam revealed corneal anterior basement membrane dystrophy in both eyes.  The examiner noted that this condition does not result in a decrease in visual acuity or other visual impairment.  In terms of functional impact, to the extent that the VA examiner stated the Veteran's eye condition impacts his ability to work, the examiner indicated that although he was unable to perform missile warhead inspections that comprise the main part of his job during an exacerbation, the Veteran has been able to work on other tasks at work during these periods.  The examiner commented that this functional impairment was slight in that he could perform other tasks aside from inspections.  Moreover, the VA examiner stated that the Veteran did not have any incapacitating episodes reflected by a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. 

The Veteran's private treatment records shows the Veteran is treated for anterior corneal dystrophy in both eyes.  A May 1997 note indicates that the Veteran has recurrent symptoms of pain and/or foreign body sensation and blurry vision on a periodic basis, often occurring in the morning.  Visual acuity was noted to be 20/20.  

An August 2012 treatment note indicates that the Veteran had a recurrent corneal erosion episode in March 2012 during which the right eye was painful upon awakening.  The Veteran stated that the episodes occurred every six months since 1997 but reported three occurrences in the past year.  He stated that he had pain on extreme gazes and photophobia.  He used Lotemax eye drops in the past which helped.   He was reported to see well in both eyes at a distance and near.  He was prescribed Systane eye drops to be used during painful episodes.   

An August 2013 private treatment record notes a history of recurrent corneal erosions.  The Veteran reported six episodes in the past year affecting the right eye.  The healing time was reported to be three to five days.   He described a dry feeling and erosion that was less painful and healed faster over time.  He uses eye drops only during erosion episodes.  He reported more floaters in both eyes and stable vision at distance and near.  The Veteran uses Systane gel and Systane eye drops.  Corneal degeneration in both eyes was found to be very minor.  Visual acuity was 20/15 in both eyes.

In a September 2013 statement, the Veteran reported that the episodes of erosion of corneal tissue average every six to eight weeks with each episode impairing vision and causing pain for three days.  In addition, the Veteran stated during times of active erosion, he was unable to perform his duties as a quality engineer and could not see fine details. 

The Board finds that an increased evaluation is not warranted.  Under the General Rating Formula, the Veteran has not asserted, and the evidence does not suggest, the presence of acute symptoms severe enough to require prescribed bed rest.  The September 2012 VA examiner noted that the Veteran attended work during episodes of right eye corneal erosion and was able to perform alternate tasks other than his primary duties.  Also, private treatment records do not reveal any incapacitating episodes requiring bed rest due to the right eye disability over any 12-month period.  The Veteran noted that eye drops had helped in the past during the episodes.  The Veteran argues that the definition of "incapacitating episode" is erroneous as no eye condition, no matter how severe, would require the prescription of bed rest.  See May 2014 VA Form 9.  However, in this respect, the Board is bound by the laws and regulations that apply to veterans claims.  38 U.S.C.A. 
§ 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2015).  

Under the codes for visual impairment, the Veteran's corrected vision, both near and distance, was 20/40 or better on objective examination.  The weight of the medical evidence is against a finding that the Veteran's right eye corneal basement membrane dystrophy resulted in impairment of central visual acuity measured by vision in at least one eye as 20/50 or worse.  As such, the Board finds that a compensable initial disability rating is not warranted based on impairment of central visual acuity.  

The Veteran is competent to report symptoms of pain and decreased vision in the right eye.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  However, there is no evidence that he has the knowledge, training, or skill to measure his own central visual acuity such that a higher rating under the codes for visual impairment is warranted.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board has considered whether another Diagnostic Code would afford a higher or separate rating.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A higher rating is assigned under 38 C.F.R. § 4.79 for specific enumerated diseases of the eye (DCs 6000-6037), impairment of visual fields (DCs 6080 and 6081), or for impairment of muscle function (DC 6090 and 6091).  See 38 C.F.R. § 4.79, DCs 6000-6091 (2015).  However, the evidence of record does not show, and the Veteran does not contend, that he has any other eye diseases, impairment of visual fields, or impairment of muscle function, such that an increased rating is warranted under other diagnostic codes for evaluating eye disabilities.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111(2008).  Making this determination requires a comparison between the level of severity and symptomatology of the claimant's service connection disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned scheduler evaluation is adequate.  See Thun, 22 Vet. App. 11; see also VAOGCPREC 6-96 (Aug. 16, 1996).  In the alternative, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provide by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for residuals of right eye corneal basement membrane dystrophy is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.   The Veteran's chief complaint of decreased vision and pain in the right eye are fully considered in the rating criteria addressing visual acuity and incapacitating episodes; his symptoms just do not rise to the level of impairment required for a compensable evaluation.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disorder and which are not accounted for under the currently assigned evaluations and diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is required to compensate for the combined effect of multiple conditions. 


ORDER

Entitlement to an initial compensable evaluation for service-connected right eye corneal basement membrane dystrophy is denied. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


